Title: To John Adams from Alden Bradford, 2 February 1822
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston Feby 2d
				
				You will oblige me very much, by giving me an account of the discussion between yourself & Genl. Brattle in Jany 1773 respecting the Judges’ tenure of office &cI wish to give a correct & full view of that controversy—what passed between the Genl. Assembly & the Govr. I have—But wish also to know the particular points discussed by you with M Brattle—Excuse my giving you this trouble: & accept, I pray you / the expression of my most respectful regards
				
					A. Bradford
				
				
			